Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Misung Lee on February 7, 2022.
	Withdrawn claims 15-18 were canceled.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/689,123 is being allowed in view of the English-language translation of foreign priority document Korea 10-2018-0146381, filed on December 20, 2021, which renders the effective filing date of the instant application as November 23, 2018. This effective filing date is prior to the publication date of the closest prior art reference to Mohd-Noor et al (article from the Journal of Materials Chemistry A, vol. 7, pages 10561-10571, April 3, 2019), and therefore, Mohd-Noor et al is not prior art against the instant claims. In addition, the reference to Alam et al (article from ACS Applied Materials and Interfaces, vol. 9, pages 23941-23948, June 27, 2017) teaches of polydisperse micron-sized titanium dioxide particles which generate visible color through ensemble scattering, but Alam et al do not teach that the polydisperse micron-sized titanium dioxide particles indicate a color change according to humidity upon light irradiation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 7, 2022